Citation Nr: 0410753	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-16 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post bypass procedure, alleged as 
due to VA's fault in performing April 17, 2001 coronary artery 
bypass surgery.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to March 
1968.  

This appeal is before the Board of Veterans' Appeals (Board) from 
rating decisions from the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  A June 2002 rating decision 
denied entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post bypass procedure, and an 
October 2001 rating decision denied entitlement to service 
connection for COPD.  


REMAND

The VA must remand the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 to obtain complete VA medical records and an 
addendum VA medical opinion.  Any VA medical records are deemed to 
be constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While reviewing 
medical notes from an April 12-23, 2001 VA hospitalization, which 
should have included complete notes for the April 17, 2001 
coronary artery bypass surgery, a May 2002 VA physician stated 
that the claims folder's notes were incomplete.  These VA medical 
records must be obtained before the Board renders a decision.  The 
VA shall make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the VA.  38 U.S.C.A. § 5103A 
(West 2002).  

After complete VA medical records have been obtained, the VA has a 
duty to assist the veteran in obtaining an addendum VA medical 
opinion, in which the VA physician has the benefit of reviewing 
the veteran's complete medical records.  The VA shall treat an 
examination or opinion as being necessary to make a decision on a 
claim if the evidence of record does not contain sufficient 
medical evidence for the VA to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2003).  

Finally, the VA must remand the issue of entitlement to service 
connection for COPD.  After the October 2001 rating decision 
denied entitlement to service connection, the veteran filed a 
December 2001 statement that served as a notice of disagreement 
and placed the issue in appellate state.  As a result, the issue 
of entitlement to service connection for COPD must be remanded to 
the RO to issue a statement of the case.  38 U.S.C.A. § 7105(d)(1) 
(West 2002) 38 C.F.R. §§ 19.9, 19.26, 19.29 (2003); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

To ensure that the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claims, the case is remanded 
to the RO for the following development:  

1.  The RO should request and associate with the claims file 
copies of the complete April 12-23, 2001 VA notes, discharge 
summaries, consultations, vital signs, laboratory findings, 
imaging reports, procedures, surgical reports, and problem lists 
from the New Orleans, Louisiana VA Medical Center.  Failures to 
respond or negative replies should be noted in writing and also 
associated with the claims folder.  If these records can't be 
obtained and we don't have affirmative evidence that they don't 
exist, inform the veteran of the records that we were unable to 
obtain, including what efforts were made to obtain them.  Also 
inform the veteran that we will proceed to decide his appeal 
without these records unless he is able to submit them.  Allow an 
appropriate period of time for the veteran to respond.  

2.  After completion of Step #1, obtain an addendum medical 
opinion from the VA physician who wrote the May 2002 VA medical 
opinion.  If he is not available, obtain an addendum medical 
opinion from another VA physician.  

The VA physician should note whether the claims folder was 
reviewed and state a medical opinion as to: i) the medical 
classification of the veteran's coronary artery disease, if any, 
and the data for classification; and ii) whether the probability 
is greater than, equal to, or less than 50 percent that coronary 
artery disease, status post bypass procedure, resulted from the 
VA's fault in performing April 17, 2001 coronary artery bypass 
surgery or the VA's carelessness, negligence, lack of proper 
skill, error in judgment, similar instance of fault in furnishing 
medical treatment, or an event not reasonably foreseeable.  Any 
opinions expressed by the VA physician must be accompanied by a 
complete rationale.  

The RO should review the requested medical opinion to ensure that 
it is responsive to and in complete compliance with the directives 
of this remand, and if it is not, the RO should implement 
corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).  

3.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  See 38 U.S.C.A. §§ 
5103(a), 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In particular, the RO 
should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Any binding and pertinent court 
decisions that are subsequently issued also should be considered.  

4.  After undertaking any development deemed essential, the 
veteran and his representative should be provided with a 
supplemental statement of the case, which includes notice of any 
pertinent laws and regulations that were used, and a full 
discussion of action taken on the veteran's 38 U.S.C.A. § 1151 
claim.  The veteran and his representative should also be provided 
with a statement of the case regarding the issue of entitlement to 
service connection for COPD.  The RO's actions should follow the 
Court's instructions detailed in Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the claims should be returned to 
the Board for further appellate review.   By this remand, the 
Board intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the RO.  

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



